


EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












This Earnest Money Contract for Design/Build Project (“Contract”) is entered
into as of the Effective Date, as herein defined, between GSL CONSTRUCTORS,
LTD., as Seller (“Seller”), and CYTOGENIX, INC., a Nevada corporation (Employer
ID: 76-0484097), as Buyer (“Buyer”), and is on the following terms and
conditions of agreement between Seller and Buyer:




1.

AGREEMENT TO BUY AND SELL:  Seller agrees to sell and convey to Buyer, and Buyer
agrees to buy and acquire from Seller, the Property described below, on the
terms and conditions contained herein.




2.

PROPERTY:  The property that is the subject of this Contract is approximately
2.274 acres of land out of Unrestricted Reserve “D” of Town Park at Rogerdale
Subdivision as recorded in Film Code No. 576126 of the Real Property or Plat
Records of Harris County, Texas, in the Fort Smith Survey, Abstract No. 1308,
Harris County, Texas, as more particularly described in the attached Exhibit
“A”, Metes and Bounds Description (separately, the “Land”), together with the
Facility (as defined below) to be constructed or installed thereon pursuant to
this Contract.  All Land and the Facility sold by this Contract are collectively
called the "Property.”  




3.

SALES PRICE:  The sales price that Buyer agrees to pay and Seller agrees to
accept for the Property (the “Sales Price”) is as follows:




A.

“Initial Down Payment” by Buyer...................….

$    474,571.50




B.

“Secondary Down Payment” by Buyer…………………

$    474,571.50




C.

“Cash Balance” to be paid at Closing..................

$  2,847,433.00




D.

Total Sales Price (Sum of A, B and C)..................…   

$  3,796,577.00







4.

EARNEST MONEY; CASH DOWN PAYMENT:  




A.

INITIAL DEPOSITS:




(i)

Within two (2) business days after the Effective Date (as defined below), Buyer
agrees to deposit with Chicago Title Company, 5858 Westheimer, Suite 300,
Houston, Texas 77057, Attn: Mr. Tom Lykos/Phyllis Ocean, as escrow agent
(“Escrow Agent” and “Title Company”) both (1) the sum of $1,000.00 in cash (by
wire transfer of immediately available funds) as “Earnest Money,” and (2) the
sum of the Initial Down Payment specified above, in cash (by wire transfer of
immediately available funds), as an initial down payment toward the Sales Price.
 The Initial Down Payment will be held by the Escrow Agent in an
interest-bearing, money-market account, with interest thereon accruing for the
benefit of Seller (as long as Seller promptly provides IRS form W-9 as required
by federal tax law), pending release to Seller per paragraph (ii) hereof.




(ii)

Upon the Release Date (as herein defined, the Title Company shall pay over and
disburse to Seller, and is hereby irrevocably authorized and directed by the
parties to pay over and disburse to Seller, the Down Payment, without any prior
written notice to or consent from either party hereto.  For purposes hereof,
“Release Date” means the later of (1) expiration of the termination rights of
Buyer under Paragraph 12 hereof without the Title Company having received a copy
of a notice sent by Buyer to Seller terminating this Contract pursuant to that
Paragraph, or (2) issuance of the Commitment by the Title Company indicating
that fee title to the Property appears to be vested in Seller (not as a
guarantee or warranty, but only as a commitment to insure, but without any
requirement on Schedule C thereof for a conveyance of the Property to Seller),
free of matters to which Buyer may object and has objected under Paragraph 5A
(unless waived or deemed waived by Buyer), and otherwise complying with the
requirements hereof (excluding liens to be released at Closing and changes that
can only be made thereto at Closing upon payment of the applicable premium).  If
the Title Company receives no title objection notice from Buyer within five (5)
business days after its issuance and delivery of the Commitment to Buyer as
provided for under Paragraph 5A, or if the Title Company receives a copy of a No
Cure Notice sent by Seller to Buyer under Paragraph 5A and does not receive
notice of termination of this Contract from Buyer within five (5) business days
thereafter, then the Title Company shall presume that the conditions of clause
(2) in this Paragraph 4A.(ii) have been fully satisfied.  




B.

SECONDARY DOWN PAYMENT:




Upon the latest to occur of (i) the Release Date, and (ii) three (3) business
days after Buyer provides Title Company a copy of a notice given by Seller to
Buyer that the Facility is completed to Dried-In Condition as herein



1







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












defined, Buyer shall deposit with the Title Company (by wire transfer of
immediately available funds) the cash sum equal to the Secondary Down Payment
specified above.   The Title Company shall promptly upon receipt thereof from
Buyer pay over and disburse the Secondary Down Payment to Seller, without any
prior written notice to or consent from either party hereto.  For purposes
hereof, “Dried-In Condition” means the condition of completion at which Seller
is able to commence construction on interior finish-out, and is conclusively
established by Seller’s receipt of a certificate of Seller’s project architect
for the Facility stating that the condition exists in which any part of interior
finish improvements can be commenced by Seller.




C.

DOWN PAYMENT DEFINED; OTHER MATTERS PERTAINING TO DOWN PAYMENT




The Initial Down Payment and Secondary Down Payment, whenever the same are being
held by Seller or the Title Company hereunder are herein collectively referred
to as the “Down Payment.”  The Earnest Money and the Down Payment are
non-refundable to Buyer under all circumstances unless Buyer properly and timely
terminates this Contract under the rights granted it in Paragraphs 5, 11, 12 or
25 (but in the case of termination under Paragraph 12C, subject to certain
partial forfeiture to Seller as specified in Paragraph 12C).




5.

TITLE POLICY AND SURVEY:




   

A.  

TITLE COMMITMENT AND POLICY:  




At Closing, Seller shall pay (to the extent of the basic premium only) for the
Title Company to furnish to Buyer an Owner Policy of Title Insurance (the “Title
Policy”) in the Texas standard commercial form (T-1) issued by the Title Company
as agent for a reputable underwriter, in the amount of the Sales Price, dated as
of the date of recording of the deed of the Property from Seller to Buyer,
insuring Buyer against loss under the provisions of the Title Policy, subject to
the promulgated exclusions (including existing building and zoning ordinances)
and the following exceptions:




(i)

Easements, reservations, exceptions and restrictive covenants of record (if
objection is not permitted as hereinbelow specified or if the same may be but
are not objected to, or if such permitted objection is waived or deemed waived
by Buyer in accordance with this Contract);

(ii)

The standard printed exception for standby fees, taxes and assessments for the
year of Closing, and “roll-back” taxes (though Buyer will not be responsible for
roll-back taxes as between Seller and Buyer);

(iii)

Liens created as part of any Buyer financing;

(iv)

Utility easements common to the subdivision in which the Property is located;
and

(v)

The standard printed exception as to discrepancies, conflicts, shortages in area
or boundary lines, encroachments, or protrusions, or overlapping improvements
(the “Survey Exception”).




Within ten (10) days after the Effective Date of this Contract, the Title
Company shall furnish to both Buyer and Seller a Commitment for Seller’s Policy
of Title Insurance (the “Commitment”) and, at Seller's expense, furnish copies
of restrictive covenants and documents evidencing exceptions in the Commitment
(the “Title Documents”), other than the standard pre-printed exceptions to both
Buyer and Seller, contemporaneously.  Seller authorizes the Title Company to
mail or hand deliver the Commitment and related documents to Buyer at Buyer's
address shown below and to Buyer’s counsel at its address shown below.  If the
Commitment is not delivered to Buyer within the specified time, the time for
delivery shall be automatically extended up to ten (10) days.  Buyer shall have
ten (10) days after receipt of the Commitment, the Title Documents and the
Survey (as defined below) in which to give written notice to Seller and the
Title Company objecting to any matters shown thereon.  If Buyer fails to timely
make written objection to any such objectionable matters shown in the
Commitment, Buyer will be deemed to have accepted the condition of title and all
matters shown in the Commitment (other than deeds of trust, liens for unpaid
taxes for any year other than the year of Closing, mechanic’s liens and judgment
liens) will be “Permitted Exceptions” reflected as exceptions to Seller’s
warranty of title in the Deed delivered to Buyer at Closing (as defined below),
without adjustment of the Sales Price.  Seller shall have until Closing within
which to attempt to cure any timely and proper written objections by Buyer to
the Commitment, but shall have no obligation to do so (other than deeds of trust
(but if not executed or assumed by Seller [or knowingly taken by Seller subject
to] then not to the extent in excess of Seller’s title insurance coverage in
regard thereto under its existing title insurance policy), liens for unpaid
taxes for any year other than the year of Closing, mechanic’s liens and judgment
liens), and if Seller notifies Buyer in writing of its inability or refusal to
cure any such objectionable matters (a “No Cure Notice”), then Buyer must
terminate this Contract by written notice to Seller within five (5) business
days after Buyer’s receipt of the No Cure Notice or Buyer will be deemed to have
accepted such objected to item as an additional Permitted Exception to Seller’s
title to the Property.




B.  

SURVEY REQUIRED:






2







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












At Seller’s expense, Seller shall cause a survey of the Land to be made by a
registered Texas Professional Land Surveyor acceptable to the Title Company for
purposes of modifying the Survey Exception (should Buyer at its expense elect to
purchase the standard promulgated deletion for survey coverage, i.e., excluding
coverage only for “shortages in area”) and deliver the same to Buyer within
fifteen (15) days after the Effective Date hereof, or provide Buyer a copy of an
existing previously prepared survey of the Land that is no more than twenty-four
months old (the “Survey”).  If the Survey is not delivered to Buyer within the
specified time, the time for delivery shall be automatically extended up to ten
(10) days.  Buyer shall have ten (10) days after receipt of the Survey, the
Title Commitment and the Title Documents in which to give written notice to
Seller objecting to any condition shown thereon that constitutes a material
defect in good and indefeasible title to the Property, or the existence of which
would materially and adversely impair Buyer’s intended use of the Property.  If
Buyer fails to timely make written objection to any matters shown on the Survey,
then Buyer will be deemed to have accepted the condition of Property as
reflected on the Survey (and to have accepted the Survey itself) and any matters
therefrom that are excepted to in the Title Policy will be additional Permitted
Exceptions reflected as exceptions to Seller’s warranty of title in the Deed
delivered to Buyer at Closing, without adjustment of the Sales Price.  Seller
shall have until Closing to cure any timely and proper written objections by
Buyer to the Survey, but shall have no obligation to do so (other than deeds of
trust (subject to the same limitations as in (A), above), liens for unpaid taxes
for any year other than the year of Closing, mechanic’s liens and judgment
liens), and if Seller notifies Buyer in writing of its inability or refusal to
cure any such objectionable Survey matters (likewise, a “No Cure Notice”) then
Buyer must terminate this Contract by written notice to Seller within five (5)
business days after Buyer’s receipt of the No Cure Notice or Buyer will be
deemed to have accepted such objected to item as an additional Permitted
Exception to Seller’s title to and the physical condition of the Property and as
an additional exception to the Title Policy.  Additionally, prior to pouring the
foundation slab, Seller shall cause the foundation forms to be surveyed and
shall provide Buyer a copy of the foundation form survey prior to pouring the
foundation.  At Closing, Seller shall provide Buyer with an “As Built” survey,
showing the location of all improvements constructed on the Property, and such
As Built survey shall show no encroachments of such buildings over or into
property lines, building lines or easements.




C.

RETURN OF DEPOSITS IN CASE OF PERMITTED BUYER TERMINATION:  In the event Buyer
is entitled to and timely does terminate this Contract pursuant to Paragraphs 5A
or 5B, above, or Paragraphs 12or 25 below, it is agreed that the Earnest Money
and the Down Payment then held by Title Company and/or Seller will be returned
in their entirety to Buyer, subject to the provisions of Paragraph 12C for
deduction of the Cancellation Fee and Plan Costs (as hereinbelow described) in
the circumstances therein described.




6.

PROPERTY CONDITION:




A.  

CONSTRUCTION DOCUMENTS:  




Seller agrees to sell the Property to Buyer with the following improvements and
fixtures (collectively, herein called the “Facility”) in at least Substantially
Completed condition (as hereinafter defined): those described in the general
outline specifications, finish-out schedules or allowances incorporated in and
identified as Exhibit B-1, Building Description, and Exhibit B-2, Site Plan,
each of which is attached hereto and incorporated herein by reference
(collectively, such Site Plan and Building Description being herein called the
“Outline Specifications”), comprising an approximately 20,000 SF single story
office building and related improvements.  After Seller is required to commence
construction of the Facility pursuant to this Contract, the construction of
Facility shall be prosecuted and completed with reasonable continuity and due
diligence, and in accordance Exhibit C attached hereto and incorporated herein
by reference and the provisions of this Contract.  For purposes of this
Contract, the phrase “Final Construction Documents” has the meaning assigned to
it in Exhibit C.  




B.

COST ADJUSTMENTS:  




Changes in the Outline Specifications or Final Construction Documents shall be
handled in accordance with Exhibit C hereto regarding Change Orders.  Buyer
shall not be responsible for payment of any Change Work not approved in advance
by Buyer, but Buyer may be obligated to pay Change Order costs resulting from
unanticipated site conditions as provided in Exhibit C.  The Sales Price shall
be reduced by the amount of any net decrease in costs of construction resulting
from Change Orders and unused allowances (however, total cost of construction
and land cost does not determine the Sales Price).




C.  

BUYER'S SELECTIONS:  




If the Outline Specifications or Final Construction Documents permit selections
by Buyer, Buyer's selections will conform to Seller's normal standards or will
not, in Seller's judgment, materially and adversely affect the marketability of
the Property.  Buyer will make required selections within ten (10) days after
receipt of written notice from Seller requesting Buyer to make such selections.






3







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












D.  

COMPLETION:  




Construction by Seller will commence and proceed within ten (10) days after
construction permit issuance, but in no event shall Seller be required to
commence such construction prior to expiration of Buyer’s cancellation options
under Paragraph 5 (if applicable) and Paragraph 12 and receipt of the released
Down Payment from the Title Company.  Seller estimates that the Facility will be
Substantially Complete (as herein defined) within two hundred fifteen (215) days
after the later of the date on which Buyer approves or is deemed to have
approved the Final Construction Documents or Seller’s obtaining of necessary
permits, plus an amount of time equal to Buyer Delay and force majeure delay
(the “Estimated Completion Date”).  “Substantially Completed” (sometimes herein
referred to as “Substantial Completion”) means the Facility is constructed in
substantial compliance with the Final Construction Documents and all applicable
laws and regulations applicable thereto, to a point at which any parts that are
incomplete or require corrective work do not materially interfere with the
occupancy and use of the Facility for its designed purpose; provided, however,
that for purposes of this Contract and the Closing hereunder, the Facility shall
be conclusively deemed to be Substantially Completed upon (i) the final
inspection and approval by all applicable governmental authorities, or issuance
of a permanent or conditional certificate of occupancy by the applicable
governmental authority (if one is issued in the jurisdiction), and (ii) issuance
of a certificate of substantial completion by Seller’s project architect or
engineer.  The occurrence of Substantial Completion will not release Seller from
its obligation to complete Punch List Items that are included on the Joint Punch
List (as such terms defined in Paragraph 6E, below) or from its obligation under
Seller’s Warranty expressly provided for in this Contract, but merely determines
the date of Closing.  Seller may, without prior consultation with Buyer,
substitute materials, equipment and appliances of equal or better quality,
function and (in the case of finishes only) appearance for those specified in
the Final Construction Documents provided that if the proposed substitution
involves items of a cost exceeding $10,000, then Seller must obtain Buyer’s
prior written consent to the substitution, and raise the site elevation with
fill materials to create improved drainage as it may see fit.  Seller shall be
responsible for obtaining all permits and approvals of governmental authorities
required in connection with the construction of the Facility, including, without
limitation (unless dependent on installation of personal property items or
facilities that are not part of the Facility being constructed by Seller
hereunder), any certificate of occupancy required by any governmental authority.
 Buyer may make reasonable inspection of the work on the Facility as it
progresses, subject to reasonable prior arrangement with Seller and its
contractor(s), non-interference with the Seller’s construction by Buyer’s
inspecting representative, and Buyer’s compliance with all
contractor-established safety rules and regulations for inspection visits.

 

E.

PUNCH LIST AND COMPLETION OF PUNCH LIST ITEMS:




For purposes of this Contract, “Punch List Items” are all aspects of the
Facility that remain to be completed or corrected following Substantial
Completion, excluding latent defects as herein defined.  Within five (5) days
after Buyer’s receipt from Seller of written notice of Substantial Completion,
Buyer shall arrange with Seller for a joint walk-through of the Facility (the
“Joint Punch List Walk-through”), at which time they shall create a list that is
mutually acceptable to them of all Punch List Items relating to the Facility
(the “Joint Punch List”).  Upon receipt of such notice from Seller, Buyer will
give Seller at least two (2) business days’ advance written notice of two
proposed business days (within such 10-day period) for the Joint Punch List
Walk-through, and Seller will notify Buyer within one (1) business day of
receipt of such notice of the time on one such day (during normal business
hours) that Seller accepts for purposes of conducting the Joint Punch List
Walk-through inspection.  If Seller fails to notify Buyer of the time, or fails
to provide a representative to accompany Buyer at the designated time for the
Joint Punch List Walk-through, then Buyer shall prepare the Joint Punch List on
one of the days specified in Buyer’s notice and deliver the Joint Punch List so
prepared to Seller within one (1) business day thereafter.  Seller agrees to use
reasonable diligence to complete the Punch List Items identified on the Joint
Punch List within thirty (30) days of the date of the Joint Punch List
Walk-through (or timely receipt of Buyer’s unilaterally prepared Joint Punch
List if Seller or its representative failed to accompany Buyer at the designated
time - but in that case only to the extent of Punch List Items correctly
identified). Any Punch List Items that are not latent defects (as defined below)
and that are not identified on such Joint Punch List as a result of the Joint
Punch List Walk-through (or on Buyer’s unilaterally prepared Joint Punch List if
Seller or its representative failed to accompany Buyer at the designated time)
are deemed accepted, approved and waived by Buyer.  Seller’s pending completion
of Punch List Items shall not, under any circumstance, delay Closing.  In
addition, Punch List Items that are not of a purely cosmetic, readily visible
nature from an inspection by a non-expert, including adjustments to mechanical
systems and equipment and the like (even if not qualifying as latent defects),
but only to the extent the same are not the result of Buyer damage, abuse or
misuse, will be promptly corrected or adjusted by Seller upon written notice
given by Buyer to Seller identifying such previously omitted Punch List Item
with reasonable particularity within thirty (30) days after the Closing Date,
but will not be the subject of the Completion Escrow.   At Closing, the parties
shall agree on the reasonable cost to complete all Joint Punch List items (the
“Estimated Completion Cost”) and a portion of the Sales Price equal to 120% of
such Estimated Completion Cost (the “Completion Escrow”) shall be escrowed by
Seller with the Title Company under the terms of an escrow agreement entered
into by Seller, Buyer and the Title Company, the form of which shall be
acceptable to the Title Company and reasonably acceptable to Seller and



4







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












Buyer (the “Completion Escrow Agreement”).  If the parties cannot agree on the
Estimated Completion Cost, then an estimate provided to Seller by a third-party
contractor unaffiliated with Seller, other than the contractor hired to
construct the Facility, shall be binding on the parties absent subterfuge or
collusion that benefits the party providing the estimate.  The terms of the
Completion Escrow Agreement shall include that (i) subject to clause (ii),
below, Seller is entitled to withdraw funds from the Completion Escrow by
delivery of a written certification by Seller’s project architect that the
portion of the Joint Punch List work evidenced thereby is completed and
requesting disbursement to Seller of the 120% of the Estimated Completion Cost
assigned to such completed items in the Completion Escrow Agreement, (ii) unless
Buyer makes written objection to such certification within seven (7) business
days from the effective date of notice from the Title Company to Buyer that such
request for disbursement has been made by Seller and forwarding to Buyer of
Seller’s request and architect’s certification, the Title Company shall be fully
protected in making and shall make the disbursement requested by Seller without
any requirement for active or affirmative consent or approval of Buyer, and
(iii) if Seller shall fail to complete all such Joint Punch List items in a
reasonable time, not less than sixty (60) days and not more than ninety (90)
days (unless Buyer unreasonably interferes therewith) from Closing, such
remaining Completion Escrow funds (after disbursement of amounts related to
those items that were completed by Seller) held by the Title Company shall be
made available to Buyer to defray the costs incurred by Buyer in completing such
Joint Punch List items on Seller’s behalf.  Buyer agrees (and will agree in the
Completion Escrow Agreement (A) not to object to disbursements to Seller without
good cause, and (B) if it is determined that Buyer has objected without good
cause and has maintained such wrongful position for in excess of 30 days, Buyer
shall owe Seller interest at the lesser of (1) the rate of eighteen (18%) per
annum, or (2) the maximum lawful rate Seller may contract to charge Buyer
hereunder, on the amount of funding wrongfully withheld in addition to the
disbursement for such costs.




Seller agrees that Buyer shall have the right to designate a representative or
representatives, such as a consulting architect and/or engineer, to assist Buyer
in connection with this Agreement and Buyer’s inspections hereunder, including
the Joint Punch List Walk-through.  Seller agrees to cooperate reasonably with
any such representative designated by Buyer so long as such representative does
not cause disruption or delay in the progress of Seller’s construction.




   

F.

SELLER’S LIMITED WARRANTY:  




In connection with the Facility constructed by Seller hereunder, Seller warrants
that such improvements and fixtures shall be of good workmanship and material,
all of which shall be subject to Seller’s Warranty as hereinbelow described.  At
Closing all assignable equipment and appliance warranties on Manufacturer
Equipment (defined below) shall be assigned by Seller to Buyer.  Additionally,
once Seller’s warranty provided for herein has expired, Seller shall assign all
written and implied warranties from subcontractors and material suppliers to
Buyer, without recourse on or representation by Seller of any kind.  Except as
otherwise provided for herein, as its sole and exclusive obligation to Buyer
after Closing, Seller agrees for a period of twelve (12) months [and twenty-four
(24) months with respect to the roof, foundation, structural support elements,
and Covered Leaks (as defined below)] following Substantial Completion (the
“Warranty Period”) to repair and correct any latent defects in construction of
the Facility, excepting only equipment that is incorporated into the work and
that is (as of the date of installation) covered by any type of warranty from
the equipment manufacturer (“Manufacturer Equipment”).  The repair obligation of
Seller under the preceding sentence is herein called the “Seller’s Warranty”).
 Except as otherwise provided herein, Seller agrees following receipt of written
notice from Buyer identifying the specific defects with reasonable particularity
to make or have made all repairs and correct all defects, within a commercially
reasonable time of receipt of such notice of defect.  Without limiting any of
the foregoing, upon receipt of such notice of defect from Buyer, Seller’s
Warranty shall require that Seller make necessary repairs during the applicable
Warranty Period so as to cause the Facility to be watertight and leakproof in
all material respects at every point and in every area, this provision being
intended to refer to watertightness and leakproof from the elements in regard to
the roof and enclosing walls, not as to pipe leakage, condensation from
humidity, or floodwater), except where leaks can be attributed to damage by
external forces beyond Seller's control such as (i) extreme weather that is
sufficient to cause a casualty, and (ii) negligence or abuse by Buyer, its
employees, agents, contractors, servants, invitees or licensees, including any
entry onto the roof by Buyer or its personnel or contractors (such leaks covered
by Seller’s Warranty being herein called “Covered Leaks”).  Upon receipt of
written notice from Buyer during the Warranty Period of the existence of Covered
Leaks, and if in fact such Covered Leaks have occurred or are occurring, Seller
will proceed with commercially reasonable diligence to determine the source of
water penetration and, at Seller's own expense, do any work necessary to make
the Facility watertight in respect to Covered Leaks. Seller, at its own expense,
shall also repair or replace any other damaged finishes, fixtures (excluding
Buyer trade fixtures) and Seller installed elements of the Premises damaged as a
result of Covered Leaks, to return the Facility to its original condition (but
subject to ordinary wear and tear), but Seller shall not be responsible for
repairs or damage to any personal property or trade fixtures of Buyer, Buyer
hereby waiving any claims against Seller for damage or loss to its personal
property and trade fixtures (or other installations) to the extent the same
could have been insured against under a Causes of Loss – Special Form policy of
property insurance covering such items for their full replacement cost, unless
such damage or loss is due to the gross negligence or willful misconduct of
Seller or



5







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












Seller’s subcontractors or material suppliers.




For purposes hereof, “latent defects” means any part of the Facility, not
apparent on a review and inspection of the Facility by Buyer and its expert
consultants (without invasive or destructive testing or inspection), that is
either (a) not constructed in a good and workmanlike manner, (b) in some
material respect not constructed according to the Final Construction Documents
approved or deemed approved by Buyer, or (c) not in compliance in all material
respects with all governmental codes and regulations in effect at the time the
Facility received a building permit for their construction (unless grandfathered
under some applicable law, ordinance or regulation).  Notwithstanding the
foregoing, Seller shall not be required by the Seller’s Warranty to conform
concealed items to the Final Construction Documents where any non-conformity
does not materially affect the structural integrity or function of the Facility
from what was designed, or that is uneconomical to repair in relation to the
benefit to be obtained from the repair (in such latter case, Seller shall be
entitled to choose either to repair or pay Buyer the loss of market value of the
Property by reason of the non-conformity).  During the Warranty Period, Buyer
shall notify Seller of any latent defects requiring repair and allow Seller to
correct or engage its contractor(s) to correct the latent defect at Seller’s
expense.  No warranty of fitness of the Facility for a specific purpose is
expressed or implied by Seller.  The Seller’s Warranty provided in this
paragraph shall be in lieu of any other warranty or remedy implied by law, all
of which are hereby waived and released by Buyer.




G.

AS-BUILT DRAWINGS:  




Within thirty (30) days after final completion of the Punch List Items, Seller
shall, as part of the Sales Price, deliver to Buyer a complete set of “as-built”
drawings of the Facility and an “as-built” survey of the Property.  The
provisions of this Paragraph shall survive Closing.




H.

BUYER’S ENTRY:  




Subject to Seller’s prior written approval as to each proposed early entry and
the specific things to be done by Buyer and its designated representatives
during such entry, which Seller will not withhold in an arbitrary manner, Buyer
(and Buyer’s representatives designated in writing to Seller) may, at their sole
risk, enter the Property for purposes of inspection of the progress of the work
and conducting installation of fixtures, telephones, computer lines and other
equipment that have been approved by Seller for early installation as provided
above (whether attached or unattached to the Facility or Property, the “Early
Installations”) provided that (i) such entry and/or the conduct of such Early
Installations work by Buyer does not delay or unreasonably interfere with
Seller’s construction of the Facility, (ii) Buyer’s contractors, installers and
workmen comply with all rules and regulations established by Seller’s contractor
for such entry and work, including provision of liability insurance and
insurance certificates, (iii) Buyer’s contractors and other installers execute a
waiver of claims and subrogation rights in favor of Seller and its contractor(s)
of the same nature as that of Seller contained in the next succeeding sentence
hereof, and (iv) Buyer’s contractors and other installers comply with all
applicable laws and regulations applicable to their work.   Notwithstanding
anything to the contrary herein, Buyer shall be responsible for fully insuring
against loss or damage any Early Installations (which for purposes of this
sentence includes any items brought upon the Property for such work by Buyer or
its contractors, including, without limitation, items installed in violation of
this Contract and tools, equipment and other items that are the property of
Buyer or its contractors), and hereby waives and forever releases any claims,
actions, causes of action, damages, losses, or rights of recovery against
Seller, its agents, employees and contractors, and anyone working by, through or
under any of them (collectively with Seller, the “Released Parties”), for any
loss of or damage to any Early Installations that is or could have been insured
against by Buyer or the installing party under a Causes of Loss - Special (i.e.,
previously known as “all-risk”) policy of property loss insurance (including
improvements or betterments coverage or similar coverage for covering property
attached to land or premises not owned by the insured), without deductible,
co-insurance or self-insured retention, in the full replacement cost of such
property with replacement cost coverage endorsement, from any source or cause
whatsoever, INCLUDING, WITHOUT LIMITATION, THE NEGLIGENCE OF ANY OF THE RELEASED
PARTIES, BUT AS TO EACH RELEASED PARTY, NOT AS TO SUCH RELEASED PARTY’S OWN
GROSS NEGLIGENCE OR INTENTIONAL TORTS, and agrees that all such party’s
insurance policies covering such Early Installations shall either waive
subrogation rights against the Released Parties or shall permit this paragraph
to operate as a waiver of such insurers’ subrogation rights.  All Early
Installations that are attached or affixed in any manner to the Facility or
Property become, for purposes of this Contract, additional Down Payment and
shall be retained by Seller in the event of Buyer’s default or, at Seller’s
option, Buyer will immediately remove all or the designated portion of such
items upon Seller’s demand and repair any damage or defacement caused by their
installation and/or removal.  If Seller fails to make demand for Buyer to so
remove any such Early Installations within 60 days after termination of this
Contract by reason of Buyer’s default, Seller shall be deemed to have elected to
retain such items as additional Down Payment.  If Buyer fails to remove the
applicable Early Installations (for any reason other than Seller’s unreasonable
interference) after Seller’s demand given to Buyer in accordance with the notice
provisions hereof for the removal of such specific Early Installations
identified in Seller’s notice, Seller may do so and, notwithstanding anything to
the contrary in Paragraph 11 hereof or elsewhere herein, may recover from



6







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












Buyer the cost incurred by Seller in removing, disposing of or repairing damage
caused by installation or removal of such Early Installations (excluding damages
caused by Seller’s gross negligence).  The releases herein and other terms and
provisions of this Paragraph survive expiration or termination of this Contract
for any reason.




7.

BROKER'S REPRESENTATION AND FEES:   Buyer’s agent is Coldwell Banker Commercial
United Realtors (Joe C. Trombatore) 13130 Memorial Dr., Houston, TX 77079
(tel:281.293.8877; fax: 713.722.6895) (“Buyer’s Broker”), to whom Seller agrees
to pay a commission in the amount of One Hundred Thousand and No/100 Dollars
($100,000.00), at such time and on such terms and conditions as may be set forth
in a separate written commission agreement that has been or may hereafter be
entered into between Seller and Buyer’s Broker.  Except as set forth in the
preceding sentence, Seller hereby agrees to defend, indemnify and hold harmless
Buyer, and Buyer hereby agrees to defend, indemnify and hold harmless Seller,
from and against any claim by third parties for brokerage, commission, finder’s
or other fees relative to this Agreement or the sale of the Property, and any
court costs, attorney’s fees or other costs or expenses arising therefrom, and
alleged to be due by authorization of the indemnifying party.




8.

CLOSING:  The closing of the sale (“Closing”) shall be on the fifteenth (15th)
day after the Facility has been Substantially Completed and Seller has given
Buyer written notice thereof, or if such designated day for Closing is not a
business day, then on the first business day thereafter.  Upon written request
to Seller at least five (5) days before the date of Closing, Buyer may extend
the Closing for an additional fifteen (15) days if such time is necessary to
meet lender closing requirements.  At Closing, Seller shall furnish (i) proof of
paid tax statements showing no delinquent taxes or rollback taxes or special use
valuation due, (ii) a Special Warranty Deed conveying good and indefeasible
title showing no additional exceptions other than the Permitted Exceptions, and
(iii) Seller-executed counterparts of the Completion Escrow Agreement.  Seller's
obligation to complete all improvements comprising the Facility shall survive
Closing, but such completion obligations are subject to the limitations of
Seller’s Warranty and the provisions of Paragraph 6E regarding the Joint Punch
List.  At Closing, Buyer shall pay Seller the balance of the Sales Price
referenced in Paragraph 3B, above, in cash funds (i.e., wire transferred funds
credited to Seller’s account) or equivalent cash funds, Buyer-executed
counterparts of the Completion Escrow Agreement, and any other notices,
acknowledgements and documents as the Title Company or Seller may reasonably
require to consummate this transaction in accordance with the terms hereof or
that otherwise are required by applicable law.




9.

LIKE KIND EXCHANGE:  Either Seller or Buyer may consummate the sale of the
Property as part of a so-called like kind exchange (the “Exchange”) pursuant to
Section1031 of the Internal Revenue Code of 1986, as amended, provided that (i)
all costs, fees, and expenses attendant to the Exchange shall be the sole
responsibility of the party consummating the Exchange; (ii) the Closing shall
not be delayed or affected by reason for the Exchange nor shall the consummation
or accomplishment of the Exchange be a condition precedent or condition
subsequent to Seller's obligations and covenants under this Agreement; (iii)
neither Buyer nor Seller shall be required to (1) acquire or hold title to any
real property other than the Property for purposes of consummating the Exchange,
(2) have its rights under this Agreement, including (without limitation) those
that survive Closing, affected or diminished in any manner, or (3) be
responsible for compliance with or be deemed to have warranted to the other
party that the Exchange in fact complies with Section1031 of the Internal
Revenue Code of 1986, as amended.




10.

ENTIRE AGREEMENT; EXHIBITS: This Contract contains the entire agreement of the
parties and cannot be changed except by written agreement signed by the parties
(including by Change Order as provided in Exhibit C).  All prior discussions,
negotiations, statements and alleged agreements or assurances of any kind by the
parties prior to or contemporaneously herewith are merged out of existence by
this Contract, and are rendered completely null and void.  Addenda/Exhibits
which are attached to and made part of this Contract are: Exhibit A, Metes and
Bounds Description, Exhibit B-1, Building Description, Exhibit B-2, Site Plan,
and Exhibit C, Additional Provisions Regarding Design and Construction of the
Facility.




11.

DEFAULT:  If Buyer defaults under this Contract in any material respect, and
should such default continue unremedied for a period of five (5) days after
Seller’s written notice of such default is given to Buyer identifying the
default with reasonable specificity (except that no notice and cure is required
for failure to perform obligations first due at Closing), or should there be
more than ninety (90) days of Buyer Delay (as defined in Exhibit C hereto) then
Seller may terminate this Contract and, as its sole and exclusive remedy for
Buyer’s default (except equitable remedies to enjoin a default other than mere
failure to close), thereupon shall be entitled to receive (or retain, as
applicable) the Earnest Money and Down Payment as liquidated damages, it being
agreed and understood that such sum is a reasonable forecast of the potential
loss suffered by Seller and the actual loss that would be suffered from such
default would be difficult or impossible to accurately ascertain.  If Seller
defaults under this Contract in any material respect, and should such default
continue unremedied for a period of five (5) days after Buyer’s written notice
of such default is given to Seller identifying the default with reasonable
specificity (except that no notice and cure is required for failure to perform
obligations first due at Closing), then Buyer may, as Buyer’s sole and exclusive
remedy for Seller’s default, either (i) terminate this Contract and receive a
full refund of the Earnest Money, Down Payment and any prepaid Change Costs (as
defined in Exhibit C hereto), if any, or (ii) enforce



7







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












specific performance of Seller’s obligations hereunder.   Seller shall not be in
default for failure to deliver Substantial Completion on a particular date that
is sooner than eighteen months from the Effective Date, plus an amount of time
equal to all Buyer Delay and force majeure, unless otherwise specified in any
exhibit to this Contract.  The rights of the parties to recover attorneys’ fees
and costs under Paragraph 18 in connection with enforcing the foregoing remedies
are in addition to the rights of the parties under this Paragraph.




12.

INSPECTION CONTINGENCIES; LIMITED BUYER CANCELLATION CONTINGENCY:  




A.

ENVIRONMENTAL REPORT CONTINGENCY:




Buyer shall have a period of ten (10) days after Buyer’s receipt of Seller’s
phase one environmental site assessment of the Property conducted by an
independent third party environmental consultant chosen by Seller, stating that
it substantially complies with current ASTM standards therefor (the “Phase One
ESA”), within which to cancel this Contract by written notice to Seller in the
event that the Phase One ESA either (i) discloses environmental contamination of
the Property, (ii) recommends additional or phase II testing to eliminate some
reasonable basis to suspect that environmental contamination may be present, or
(iii) does not comply with the requirements hereof, which cancellation notice
shall state the basis for Buyer’s objection to the Phase One ESA.  If the
objection is solely that the Phase One ESA does not comply with the requirements
hereof, Seller shall have the right to cure such defects within five (5)
business days of receipt of Buyer’s notice of cancellation, in which event
Buyer’s cancellation notice shall be deemed void and this Contract shall remain
in full effect.  The Phase One ESA shall be prepared by an environmental
consultant selected by Seller, and shall be dated no earlier than thirty (30)
days prior to the Effective Date hereof, shall be addressed to Seller and Buyer
(or, if addressed only to Seller, shall be supplemented or accompanied by a
letter entitling Buyer to rely on such Phase One ESA).  Should Buyer fail to
timely give notice of such cancellation, Buyer shall be conclusively deemed to
have waived this contingency.




B.

LIMITED BUYER CANCELLATION CONTINGENCY:




Buyer shall have a period of five (5) days after the earlier of (i) fifteen (15)
days after the Effective Date hereof, or (ii) the latest of Buyer’s receipt of
the Phase One ESA or Survey, but in no event shall said deadline for Buyer to
make its election be less than twenty-one (21) days after the Effective Date, to
cancel this Contract for no reason, i.e., without the justification required by
Paragraph 12A thereof or any other justification, by (i) within such 5-day
period, giving unconditional written notice of cancellation of this Contract to
Seller indicating its election to cancel pursuant to this subparagraph B, (ii)
within ten (10) days after Seller’s delivery of invoices reflecting its
incurring of such costs, paying Seller a sum equal to the Plans Cost (which Plan
Costs may, at Buyer’s option, be paid by Buyer by Buyer giving written notice to
the Title Company to deduct such Plan Costs from the Down Payment that otherwise
would be refunded to Buyer hereunder), and (iii) within such 10-day period,
paying Seller a cancellation fee of $10,000 (the “Cancellation Fee”) (which
shall cover all of Seller’s other investigation expenses and time investment in
this transaction other than Plans Cost).   For purposes hereof, the “Plans Cost”
means the costs incurred by Seller with third-party architects and engineers in
preparing or commencing the preparation of Construction Documents and/or Final
Construction Documents pursuant hereto, not to exceed $15,000.00 (the “Maximum
Reimbursement Sum”).  The Title Company shall deduct the Cancellation Fee from
the Down Payment and pay the same over to Seller, shall retain and hold an
amount of the Down Payment equal to the Maximum Reimbursement Sum for a period
of thirty days after receipt of Buyer’s termination notice hereunder pending
receipt of notice from Seller of the amount of Plans Costs (not to exceed the
above limit) that are additionally to be withheld from the Down Payment and paid
over directly to Seller by the Title Company, and shall return the balance of
the Down Payment to Buyer.   If the Title Company does not receive notice from
Seller of such Plans Costs in such period, it shall notify Seller in writing of
its intent to release the remainder of the Down Payment to Buyer and if Seller
still does not provide such Plans Costs statement to the Title Company within
five (5) business days after the Title Company’s notice it shall release the
balance of the Down Payment then being held by it to the Buyer.




13.

NOTICES:  Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer at the respective addresses for such parties as set
forth on the signature page of this Contract.  Notices shall be deemed properly
delivered and received by a party when and if either: (i) hand delivered at the
normal place for delivery of packages and/or mail at the recipient party’s
effective notice address hereunder, or under the main entry door if the office
is not open for business at the time of delivery; (ii) delivered by
nationally-recognized overnight courier; (iii) three (3) postal business days
pass after the same has been deposited in the U.S. Mail, by registered or
certified mail, return receipt requested, postage prepaid, or (iv) sent via
facsimile transmission with confirmation mailed by regular U.S. mail no later
than the following business day.  Any party (or its counsel, if applicable) may
change its notice address or fax number for purposes hereof to any address
and/or fax number within the continental United States, provided such changed
address must give a street address for deliveries in addition to any post office
box address given for mail, by giving written notice of such change to the other
parties hereto (and their counsel, if applicable) at least fifteen (15) days
prior to the intended effective date of such change.  IF A NAME AND ADDRESS IS
PROVIDED FOR A PARTY’S LEGAL COUNSEL ON



8







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












THE SIGNATURE PAGE HEREOF, EACH NOTICE GIVEN TO SUCH PARTY HEREUNDER MUST ALSO
BE SENT AT THE SAME TIME TO THE PARTY’S COUNSEL AT THE ADDRESS PROVIDED, AND
SHALL NOT BE DEEMED GIVEN AND RECEIVED BY A PARTY UNDER THE PROVISIONS HEREOF
UNLESS AND UNTIL DEEMED GIVEN TO AND RECEIVED BY SUCH COUNSEL.  THE PROVISIONS
OF THIS SECTION APPLY TO NOTICES GIVEN TO COUNSEL THE SAME AS TO A PARTY.




14.

SELLERS’ NON-FOREIGN STATUS:  Seller represents and warrants that Seller is not
a “foreign per­son,” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended, and in the Rules and Regulations promulgated by the Treasury
Depart­ment with respect thereto (collectively, “Federal Tax Law”).  Therefore,
at the Closing, Seller will deliver to Buyer a certifi­cate so stat­ing,
subscribed and sworn to by Seller, complying with Federal Tax Law.  




15.

NO IMPLIED WAIVERS:  A waiver by either party of any covenant, term or condition
of this Contract must be in writing and signed by the party to be charged,
unless this Contract expressly provides in such instance for a deemed waiver of
rights by such party from inaction or failure to make a timely objection.  One
or more waivers of any covenant, term or condition of this Contract by either
party shall not be construed as a waiver of a subsequent breach of the same
covenant, term or condition.  The consent or approval by either party to or of
any act by the other party requiring such consent or approval shall not be
deemed to waive or render unnecessary consent to or approval of any subsequent
similar act.




16.

AUTHORITY:  Each party to this Contract and its representative(s) executing this
Contract on such party’s behalf warrants and represents to the other party that
it has the power and authority to enter into and per­form its obligations under
this Con­tract in the names, titles and capacities herein stated and on behalf
of any entities, persons, estates or firms represented or purported to be
rep­resented by such party or person, and that all requirements necessary or
required by any state and/or federal law or private agreement in order for such
party to enter into and be bound to perform this Contract have been fully
complied with.




17.

GOVERNING LAW:  The terms, provisions and conditions of this Con­tract shall be
governed by and construed in accordance with the laws of the State of Texas.
 Venue for any cause of action, controversy or dispute regard­ing this Contract
or the subject matter hereof shall be proper in Harris County, Texas.




18.

ATTORNEY’S FEES:  Should any litigation or administrative pro­ceeding be
commenced by either of the parties hereto or their representa­tives, or should
either party institute any proceeding in a bankruptcy or similar court which has
jurisdiction over any other party hereto or any or all of its prop­erty or
assets, or should any litigation or proceeding be commenced concerning any
provision of this Contract or the rights and duties of any person or entity in
relation thereto, then the party or parties prevailing in such liti­gation or
proceeding shall be entitled, in addition to such other relief as may be
granted, to a reasonable sum as and for such prevailing party’s attor­neys’ fees
and court costs in such litiga­tion or proceeding, which shall be determined by
the court (or presiding official) in such litigation or proceed­ing or in a
separate action brought for that purpose.




19.

SEVERABILITY:  If any provision of this Contract shall, for any rea­son, be held
to be violative of any applicable law, and so much of this Con­tract is held to
be unenforceable, then the invalidity of such specific pro­vision shall not be
held to invalidate any other provision of this Con­tract, all of which other
provisions shall remain in full force and effect to the maximum extent allowed
by applicable law.




20.

EXHIBITS AND ATTACHMENTS; COUNTERPARTS:  All exhibits and attachments referenced
herein as being attached hereto are incorporated herein by reference as if set
forth herein in their entirety.  This Contract may be signed in one or more
original independent counterparts, each of which shall constitute an original
Contract but all of which together shall constitute one and the same agreement.




21.

NOTICE TO BUYER:  The Texas Real Estate License Act requires that Seller notify
Buyer that Buyer should either (i) have an attorney exam­ine an ab­stract of
title to the Property, or (ii) obtain a title insur­ance policy covering the
Property.  Notice to that effect is, therefore, hereby given to and acknowledged
by Buyer.




22.

HEADINGS; CONSTRUCTION:  The headings contained in this Contract are for
reference purposes only and shall not modify or affect this Con­tract in any
manner whatsoever.  Wherever required by this Contract, any gender shall include
any other gender, the singular shall include the plu­ral, and the plural shall
include the singular.  All references to “herein,” “hereunder” or “hereby” shall
be construed as referencing this entire Contract, rather than a particular
Section or subsection or clause, unless specifically stated to the contrary.




23.

SATURDAY, SUNDAY OR LEGAL HOLIDAY:  If any date set forth in this Contract for
the performance of any obligation by Buyer or Seller or for the delivery of any
instrument or notice should be on a Saturday, Sun­day or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day



9







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












following such Satur­day, Sunday or legal holiday.  For purposes of this
Contract, “legal hol­iday” shall mean any state or federal holiday for which
financial insti­tutions or post offices are generally closed in Harris County,
Texas, for the observance thereof.




24.

SUCCESSORS AND ASSIGNS:  The terms and provisions of this Con­tract shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representa­tives, suc­cessors and assigns.  Buyer shall not have
the right to assign all or any portion of Buyer’s rights and obliga­tions under
this Contract to any third party without the prior express written consent of
Seller; provided, however, that at and only contemporaneously with Closing Buyer
may assign (and Buyer’s assignee may assign) this Contract to an affiliate of
Buyer without the prior consent of Seller.  If Buyer (or any assignee of Buyer)
intends to make such assignment to an affiliate of Buyer at Closing, Buyer will
give Seller written notice of the name of the proposed final assignee at least
five (5) days prior to Closing for purposes of Seller’s counsel preparing the
Closing documents.  No assignment of Buyer’s rights shall not release Buyer from
any liability or obligation under this Contract and Buyer remains jointly and
severally responsible with any such approved assignee for performance hereof.
 Any attempted or purported assignment of this Contract by Buyer without
Seller’s prior written consent as aforesaid shall be null and void.  Seller may
not assign this Contract to any third party.




25.

CASUALTY; CONDEMNATION:




A.

DAMAGE OR LOSS BY FIRE OR OTHER CASUALTY:




If prior to the Closing, the Facility or any part thereof shall be damaged by
fire or other casualty, Seller shall notify Buyer promptly thereof.  If prior to
the Closing the Facility is damaged by fire or other casualty to the extent that
Seller reasonably estimates that Seller will not be able to Substantially
Complete the Facility within one hundred eighty (180) days after the Estimated
Completion Date (as the same may have previously been extended by Buyer Delay
(as elsewhere herein defined), Seller shall notify Buyer thereof within thirty
(30) days of the date of the casualty and thereupon this Contract may be
canceled by Buyer, by notice to Seller, within ten (10) days of the Seller’s
notice to Buyer of the fire or other casualty and of Seller’s revised Estimated
Completion Date, and in such event, the Earnest Money and the Down Payment then
held by Title Company and/or Seller will be returned in their entirety to Buyer.
 If Buyer is entitled to but elects not to terminate this Contract any dates
specified herein for estimated or required Substantial Completion (including any
date on which Seller has liability for delay) (“required dates“) shall be deemed
extended by the amount of construction delay resulting from the fire or other
casualty as estimated in Seller’s notice.




B.

CONDEMNATION:




If prior to the Closing all or any portion of the Property shall be taken by
condemnation or eminent domain by any governmental authority such that Buyer
cannot practically use the Property for Buyer’s intended use, this Contract may
be canceled by Buyer, by notice to Seller, within ten (10) days of the Seller’s
notice to Buyer of the taking and in such event, the Earnest Money and the  Down
Payment then held by Title Company and/or Seller will be returned in their
entirety to Buyer.  If Buyer elects not to terminate, or if Buyer has no right
to terminate because the taking is not material as provided above, Seller shall
be relieved of the duty to convey title to the portion so taken or condemned,
the parties shall promptly execute a Change Order reflecting a design change to
the Facility as necessary to configure the remaining improvements as an
architectural, functional whole on the remaining Land (including Buyer’s payment
of all costs of redesign and increased costs of construction of the Facility
arising from such changes as Change Costs and extending any estimated or
required dates for construction hereunder for a period equal to the delay caused
by re-design and revised Final Construction Documents for the Facility), and at
the Closing, the proceeds of any award or payment in respect of any such taking
shall belong (and to the extent received by Seller, shall be paid) to Buyer or,
if such proceeds have not then been received by Seller by the Closing, such
proceeds, and all of the Seller’s rights thereto shall be assigned by Seller to
Buyer without warranty (except as to non-assignment to any third party).  Any
moneys received by Seller after the Closing in connection with any such taking,
shall be promptly paid over to Buyer.  In no event shall Seller settle or
compromise any claim for such an award without Buyer’s prior written consent,
which consent shall not be unreasonably withheld.




26.

CERTAIN REQUIRED NOTICES/DISLOSURES:




A.

NOTICE REGARDING POSSIBLE LIABILITY FOR ADDITIONAL TAXES:




If for the current ad valorem tax year the taxable value of the Property is
determined by a special appraisal method that allows for appraisal of the
Property at less than its market value, Buyer may not be allowed to qualify the
Property for that special appraisal in a subsequent year and the Property may
then be appraised at its full market value.  In addition, the transfer of the
Property or a subsequent change in the use of the Property may result in the
imposition of an additional tax plus interest as a penalty for the transfer or
the change in use of the Property.  



10







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












The taxable value of the Property and the applicable method of appraisal for the
current tax year is public information and may be obtained from the tax
appraisal district established for the county in which the Property is located.
 If Seller has claimed the benefit of laws permitting a special use valuation
for the purpose of ad valorem taxes on the Property and if, after the Closing,
Buyer changes the use of the Property from its present use and such change
results in the assessment of additional taxes, then those additional taxes will
be Buyer's obligation, notwithstanding that some or all of those additional
taxes may relate back to the period prior to Closing.




B.

NOTICE REGARDING POSSIBLE ANNEXATION:




If any portion of the Property is located outside the limits of a municipality,
the Property may now or later be included in the extraterritorial jurisdiction
of a municipality and may now or later be subject to annexation by the
municipality.  Each municipality maintains a map that depicts its boundaries and
extraterritorial jurisdiction.  To determine if any portion of the Property is
located within a municipality’s extraterritorial jurisdiction or is likely to be
located within a municipality’s extraterritorial jurisdiction, Buyer is advised
to contact all municipalities located in the general proximity of the Property
for further information.




C.

NOTICE REGARDING UNDERGROUND STORAGE TANK:




The underground storage tank(s), if any, which are located on the Property are
presumed to be regulated by the Texas Natural Resource Conservation Commission
and may be subject to certain registration and construction notification
requirements found in 30 Texas Administrative Code, Chapter 334.




D.

TEXAS OPEN BEACHES ACT NOTICE:  




The Property or a portion thereof is located in a county that borders the Gulf
of Mexico.  If the Property is in close proximity to beach fronting the Gulf of
Mexico, Buyer is hereby advised that the public has acquired a right of use or
easement to or over the area of any public beach by prescription, dedication, or
presumption, or has retained a right by virtue of continuous right in the public
since time immemorial, as recognized in law and custom.




The extreme seaward boundary of natural vegetation that spreads continuously
inland customarily marks the landward boundary of the public easement.  If there
is no clearly marked natural vegetation line, the landward boundary of the
easement is as provided by Sections 61.016 and 61.017, Natural Resources Code.




Texas law prohibits any obstruction, barrier, restraint or interference with the
use of the public easement, including the placement of structures seaward of the
landward boundary of the easement.  STRUCTURES ERECTED SEAWARD OF THE VEGETATION
LINE (OR OTHER APPLICABLE EASEMENT BOUNDARY) OR THAT BECOME SEAWARD OF THE
VEGETATION LINE AS A RESULT OF NATURAL PROCESSES ARE SUBJECT TO A LAWSUIT BY THE
STATE OF TEXAS TO REMOVE THE STRUCTURES.




Buyer is hereby notified that Buyer should seek the advice of an attorney or
other qualified person before executing this Contract or instrument of
conveyance as to the relevance of these statutes and facts to the value of the
Property Buyer is hereby contracting to purchase.




E.

BUYER’S PATRIOT ACT DISCLOSURE/REPRESENTATION:




Buyer represents that neither Buyer nor any of Buyer’s affiliates, nor any of
their respective partners, members, shareholders or other equity owners, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not assign this contract to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.  Any permitted assignee of this Contract is deemed to make this
representation upon acceptance of an assignment of this Contract.




27.

ACCEPTANCE:  If three (3) fully executed counterpart originals of this Contract
is not received and receipted for by the Title Company on or before October30,
2006, the offer evidenced by either or both parties’ signature(s) hereon shall
be deemed automatically withdrawn and this Contract, whether or not executed and
exchanged by the parties, will be deemed void.  Upon receipt of the three fully
executed originals of this Contract, the Title Company will receipt for this
Contract on each original, return one fully-executed, receipted original to
Seller, return one fully-executed, receipted original to Buyer, and retain the
third executed original in



11







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












escrow.




[END OF PAGE]



12







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-8

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)















Executed on the respective dates set forth below the respective party’s
signatures hereon, to be effective as of the date the fully executed originals
of this Contract are timely delivered to and receipted for by the Title Company
(the “Effective Date” of this Contract).




BUYER:

SELLER:






CYTOGENIX, INC.,



GSL CONSTRUCTORS, LTD., a Texas limited



a Nevada corporation



partnership






By:  

GSL General Partner, LLC,

By:

Its General Partner




Name:




By:






Title:






Name:






Date of Execution:

, 2006






Title:









Date of Signing:

, 2006









Address of Buyer for Notice:

Address of Seller for Notice:




Attention: Lawrence Wunderlich

Attn: Welcome Wilson, Sr./Welcome Wilson Jr.

3100 Wilcrest, Suite 140

5858 Westheimer, Suite 800

Houston, TX 77042

Houston, Texas  77057

Telecopy No.: 713-789-0702

Telecopy No.: 713-952-7733




With Required Copy to Buyer’s Counsel:

With Required Copy to Seller’s Counsel:






Jonathan Peckham, Esq.








Adams and Reese LLP



 



1221 McKinney, Suite 4400



Attn:  



Houston, Texas 77010



Telecopy No.:



Telecopy No.:



713-652-5152




            

[END OF PAGE – TITLE COMPANY RECEIPT PROVISIONS ON FOLLOWING PAGE]



13







JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)















CONTRACT RECEIPT




Receipt of three fully-executed counterpart originals of this Contract
acknowledged on the date set forth in this receipt below.




Title Company:  




CHICAGO TITLE COMPANY







By:






Name:






Title:









Date:  

, 2006





 (the “Effective Date”)






Address for Notice to Title Company:




5858 Westheimer, Suite 303

Houston, TX  77057

Telecopy No.: (713) 953-1557







EARNEST MONEY/INITIAL DOWN PAYMENT RECEIPT




Receipt of $1,000.00 Earnest Money in the form of _________________, and
$474,571.50 additional deposit in the form of _____________ as the Initial Down
Payment is acknowledged on this date.




Escrow Agent:  




CHICAGO TITLE COMPANY







By:






Name:






Title:









Date:  

, 2006





 











14







JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












EXHIBIT A




PROPERTY DESCRIPTION




METES & BOUNDS DESCRIPTION







FIELD NOTE DESCRIPTION OF 2.274 ACRES (99,061 SQUARE

FEET) OF LAND OUT OF UNRESTRICTED RESERVE “D”, OF

TOWN PARK AT ROGERDALE SUBDIVISION, AS RECORDED IN

FILM CODE NO. 576126 OF THE HARRIS COUNTY MAP RECORDS

AND LOCATED IN THE FORT SMITH SURVEY, A-1308, HARRIS

COUNTY, TEXAS, SAID 2.274 ACRE TRACT BEING MORE

PARTICULARLY DESCRIBED BY METES AND BOUNDS AS

FOLLOWS:

COMMENCING at a 5/8 inch iron rod with cap found in the South right-of-way line
of Town Park Drive (width varies), for the the Northeast corner of that certain
called 10.551 acre tract recorded under Harris County Clerk’s File No. V319633,
said iron rod also marks the Northwest corner of said Unrestricted Reserve “D”;

THENCE, South 02°39’18” East, along the East line of said called 10.551 acre
tract, same being the West line of said Unrestricted Reserve “D”, a distance of
196.18 feet to a 5/8 inch iron rod with cap found for the Northwest corner and
POINT OF BEGINNING of the herein described tract;

THENCE, North 88°40’27” East, a distance of 449.56 feet to a 5/8 inch iron rod
with cap found in the West right-of-way line of North Course Drive (width
varies) , as recorded in

Film Code No 576126 H.C.M.R., said iron rod marks the Northeast corner of the
herein described tract;

THENCE, in a Southerly direction, along the West right-of-way line of North
Course Drive the following Five (5) courses and distances;

1) South 06°28’09” East, a distance of 38.19 feet to a 5/8 inch iron rod with
cap found for a curve to the Right;

2) Southerly, along and with said curve to the Right, having a radius of 490.50
feet, a central angle of 03°48’Sl”, an arc length of 32.65 feet and a chord
bearing and distance of South 04°33’44” East, 32.65 feet to a 5/8 inch iron rod
with cap found for the Point of Tangency;

3) South 02°39’18” East, a distance of 91.32 feet to a 5/8 inch iron rod with
cap found for a curve to the Right;

4) Southerly, along and with said curve to the Right, having a radius of 25.00
feet, a central angle of 49°40’53”, an arc length of 21.68 feet and a chord
bearing and distance of South 22°ll’08” West, 21.00 feet to a 5/8 inch iron rod
with cap found for the Point of Reverse curve to Left;

5) Southerly, along and with said curve to the Left, having a radius of 60.00
feet, a central angle of 49°40’53”, an arc length of 52.03 feet and a chord
bearing and distance of South 22°ll’08” West, 50.41 feet to a 5/8 inch iron rod
with cap found for the Southeast corner of said Reserve “D” and the herein
described tract;

THENCE, South 87°20’42” West, along the South line of said Unrestricted Reserve
“D”, a distance of 9.89 feet to a 5/8 inch iron rod set in the Easterly line of
that certain called

4.0115 acre tract conveyed to Smith St. Partners, LTD., by deed recorded under
Harris County Clerk’s File No. X763358, said iron rod marks an exterior corner
of the herein described tract, said iron rod also falling in the arc of a
non-tangent curve to the Right;

THENCE, Northerly, along the Easterly line of said called

4.0115 acre tract, with said curve to the Right, having a radius of 60.00 feet,
a central angle of 06°38’42”, an arc length of 6.96 feet and a chord bearing and
distance of North 04°39’15” West, 6.95 feet to a 5/8 inch iron rod with cap
found for the Northeast corner of said called 4.0115 acre tract and an interior
corner of the herein described tract;

THENCE, South 88°40’06” West, along the North line of said called 4.0115 acre
tract, a distance of 413.04 feet to a 5/8 inch iron rod found in the West line
of said Unrestricted Reserve “D” for the Northwest corner of said called 4.0115
acre tract conveyed to Smith St. Partners, LTD., and the Southwest corner of the
herein described tract;

THENCE, North 02°39’18” West, along the West line of said

Unrestricted Reserve “ID”, a distance of 220.81 feet to the

POINT OF BEGINNING and containing 2.274 acres (99,061 square

feet) of land, more or less.




Century Engineering, Inc.

Dated this 2nd day of October, 2006

Michael A. Zumsteg

Registered Professional Land Surveyor No. 5127

CEI Job NO. 00030-00.0

(bill) SV GSL3OC.T






A - Page 1 of 1







BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












EXHIBIT B-1




BUILDING SPECIFICATIONS




GENERAL REQUIREMENTS:




ON SITE SUPERINTENDENT      

INCLUDED

BUILDERS RISK INSURANCE        

INCLUDED

LIABILITY INSURANCE                   

INCLUDED

BUILDING PERMIT                          

INCLUDED

WATER METER                             

INCLUDED

LANDSCAPE METER                     

INCLUDED

ARCHITECTURAL                           

INCLUDED

CIVIL ENGINEERING                     

INCLUDED

MECH. ENGINEERING                   

INCLUDED

ELEC. ENGINEERING                   

INCLUDED

PLUMBING ENGINEERING             

INCLUDED

S.W.Q.M.D. DESIGN                        

INCLUDED

S.W.P.P.P. DESIGN                        

INCLUDED

BLUEPRINTING                               

INCLUDED

PLATTING OF LAND                      

INCLUDED

TOPOGRAPHIC SURVEY               

INCLUDED

ALTA SURVEY                               

INCLUDED

AS-BUILT SURVEY                          

INCLUDED

ENVIRONMENTAL                           

INCLUDED

GEOTECHNICAL TESTING           

INCLUDED

BUILDING LAYOUT                       

INCLUDED

QUALITY CONTROL TESTING      

INCLUDED

JOB TRAILER                                   

INCLUDED

JOB TOILET                                    

INCLUDED

JOB SITE POWER                         

INCLUDED

DUMPSTERS                                   

INCLUDED

FINAL CLEANING                           

INCLUDED

EROSION CONTROL                      

INCLUDED




SITE UTILITIES:




STORM DRAINAGE                        

750 LF (UNDERGROUND STORM LINE PIPE)

CATCH BASINS                              

7 – STORM WATER CATCH BASINS

ROOF DRAIN TIE-INS                    

5 – UNDERGROUND ROOF DRAIN TIE-INS

DOMESTIC WATER LINE               

120 LF (SEE ALLOWANCES &ASSUMPTIONS)

WATER TAP FEE & METER           

INCLUDED

SANITARY SEWER LINE                 

120 LF (SEE ALLOWANCES & ASSUMPTIONS)

SANITARY SEWER TAP FEE         

INCLUDED

STORM IMPACT FEES                   

INCLUDED (SEE ALLOWANCES & ASSUMPTIONS)         

WATER IMPACT FEES                  

INCLUDED (SEE ALLOWANCES & ASSUMPTIONS)

SEWER IMPACT FEES                  

INCLUDED (SEE ALLOWANCES & ASSUMPTIONS)

S.W.Q.M.P. DEVICE                       

INCLUDED (STORM WATER QUALITY MANAGEMENT DEVICE)




EARTH WORK:




GRUB & STRIP SITE                     

104,000 SF (6” OF TOPSOIL FROM TOTAL SITE)

HAUL OFF STRIPPINGS                

5,000 CY (6” OF TOP SOIL AND 3.5’ OF SOIL UNDER BUILDING FOUNDATION)

EARTHWORK AT PAVING            

28,605 SF (SITE PREP, FINE GRADING OF PAVING, CURBING AND BACKFILL)

EARTHWORK AT PAD                  

4,192 CY (3.5’ OF SELECT FILL UNDER BUILDING FOUNDATION)

SOIL STABILIZATION                    

52,500 SF (8” UNDER BUILDING PAD AND PARKING AREA)
                               

MISC. SITE WORK:









B-1 - Page 1 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)















LANDSCAPING                              

INCLUDED (SEE ALLOWANCES &ASSUMPTIONS)

PARKING LOT STRIPPING           

70 – PARKING SPACES

FENCING                                         

1 – CEDAR DOUBLE SWING GATE (AT TRASH DUMPSTER)




CONCRETE:




BUILDING FOUNDATION             

20,000 SF 6” CONCRETE

AUTO PAVING                                

28,887 SF – 5” CONCRETE

TILTWALL PANELS                         

13,200 SF – FORM & POUR

TILTWALL PANEL ERECTION       

13,200 SF

ADDITIONAL TILTWALL                  

170 SF (SCREENING FOR TRASH DUMPSTER)

DRIVEWAYS                                  

1 – HEAVY DUTY DRIVEWAY

SIDEWALKS                                    

2,700 SF (SEE ALLOWANCES & ASSUMPTIONS)

CURBING                                         

1,500 LF

GENERATOR PAD                         

1 – 3’ X 6’ X 6”

PIPE BOLLARDS                             

5




METALS:




ANCHOR BOLTS                            

INCLUDED (STRUCTURAL STEEL FRAME)

EMBED STEEL                               

INCLUDED (REBAR IN FOUNDATION, TILTWALL PANELS & PARKING

AREA)




THERMAL WATERPROOFING:




CAULKING                                      

480 LF – (TILTWALL PANEL JOINTS)

                                                          

2,500 LF – (PAVING JOINTS)




DOORS, GLASS & HARDWARE:




OVERHEAD TRUCK DOORS         

1 – 10’ X 10’ (INSULATED)

STORE FRONT ENTRANCE         

100 SF (1 – GLASS FRONT ENTRY (10’ X 10’)

EXTERIOR WINDOWS                 

1,800 SF (20 – WINDOWS (15’ X 6’)

GLASS EXIT DOORS                     

63 SF (3 – 3’ X 7’)

METAL DOORS & FRAMES           

1 – EXTERIOR FIRE EXIT

                                                                                                

FINISHES:     




INTERIOR FINISH                          

13,800 SF OFFICE AREA (SEE ALLOWANCES & ASSUMPTIONS)

CABINETRY                                     

260 LF (SEE ALLOWANCES & ASSUMPTIONS)

LOBBY UPGRADE                          

200 SF (SEE ALLOWANCES & ASSUMPTIONS)

EXTERIOR UPGRADE                   

INCLUDED (SEE ALLOWANCES & ASSUMPTIONS)

WINDOW AWNINGS                      

1,200 SF (20 – 4’ X 15’ SLATED BRUSHED ALUMINUM)

PAINT TILTWALL PANELS            

13,370 SF




SPECIALTY ITEMS:




FIRE EXTINGUISHERS                   

7 – OFFICE AREA

FLAG POLES                                  

3 – (25’ LIGHTED BRUSHED ALUMINUM POLES)

MONUMENT SIGN                           

1 – (4’ X 8’ BACKLIT SIGN)

APPLIANCES                                  

UPON BUYER REQUEST




SPECIAL CONSTRUCTION:




STRUCTURAL STEEL                   

1 – 20,000 SF (TILTWALL OFFICE/LABORATORY BUILDING - 20’

CLEAR HEIGHT TO TOP OF PARAPET, WITH IB CPA MEMBRANE

ROOF SYSTEM)

BUILDING ERECTION                     

1 – 20,000 SF 

                                    









B-1 - Page 2 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












PLUMBING:




BATHROOMS OFFICE (M)            

6 – UNITS (2 – TOILETS, 2 – URINALS, 2 – SINKS)

BATHROOMS OFFICE (W)            

6 – UNITS (4 – TOILETS, 2 – SINKS)

OVERHEAD WATER LINES           

200 LF (SEE ALLOWANCES & ASSUMPTIONS)

LAB SINKS                                       

4 – (STAINLESS STEEL DOUBLE BOWL SINKS IN LAB AREA)

BAR SINKS                                       

1 – (STAINLESS STEEL DOUBLE BOWL SINK BREAK ROOM AREA)

WATER FOUNTAIN                         

1 – ADA APPROVED

HOT WATER HEATER                  

1 – 30 GALLON

EMERGENCY EYE WASH              

1

WATER STUB-UPS                        

4 – (MANUFACTURING AREA)

FLOOR DRAINS                              

4

HOSE BIBS                                     

2

MOP SINK                                        

1

ADA GARBAGE DISPOSAL            

1




HVAC:




OFFICE AREA                                 

55 – TONS (15,000 SF TOTAL AREA – SEE ALLOWANCES &

                                                            ASSUMPTIONS)

COMPUTER ROOM                       

1 – TON




ELECTRICAL:




ELECTRICAL SERVICE                  

480 VOLT / 3 PHASE / 600 AMPS

OFFICE AREA                                

13,800 SF (2’X4’ ACRYLIC LIGHTS, OUTLETS, SWITCHES, DATA BOXES WITH PULL
STRINGS)

MFG. TASK LIGHTING                   

28 – (8’ – 2 BULB SRTIP LIGHTS)

EXPANSION AREA LIGHTING       

6 – (8’ – 2 BULB SRTIP LIGHTS)

EXTERIOR LIGHTS                        

6 – (BANDIT FLOOD LIGHTS WITH TIMERS)

EXTERIOR POLE LIGHTS             

6 – PARKING LOT POLE LIGHTS WITH TIMERS - SEE ALLOWANCES

& ASSUMPTIONS)

ADDITIONAL OUTLETS                

260 LF POWER STRIPS AT LAB COUNTER TOPS

                                                         

8 – POWER POLE DROPS FROM CEILING CONNECTING TO POWER

                                                            STRIPS AT LAB
COUNTER TOPS)

HVAC DISCONNECTS                    

11

DEDICATED CIRCUITS                 

10

UNDERGROUND ELECTRICAL   

200 LF (FROM CENTER POINT ENERGY POLE TO BUILDING – SEE

ALLOWANCES & ASSUMPTIONS)

            

ALLOWANCES & ASSUMPTIONS:




LAND ACQUISITION                       

$1,088,564.00 ALLOWANCE HAS BEEN INCLUDED

LANDSCAPING                                

$35,000.00 ALLOWANCE HAS BEEN INCLUDED

WATER IMPACT FEE                     

$1,000 ALLOWANCE HAS BEEN INCLUDED. SITE SPECIFIC

ADDITIONAL FEE MAY BE INCURRED PER M.U.D. OR GOVERNING

BODIES

SEWER IMPACT FEE                   

$1,000 ALLOWANCE HAS BEEN INCLUDED.SITE SPECIFIC ADDITIONAL

FEE MAY BE INCURRED PER M.U.D. OR GOVERNING BODIES

STORM IMPACT FEE

         

$1,000 ALLOWANCE HAS BEEN INCLUDED. SITE SPECIFIC ADDITIONAL

FEE MAY BE INCURRED PER M.U.D. OR GOVERNING BODIES

EARTH WORK & FILL

       

FINAL CALCULATIONS MAY DIFFER BASED ON RESULTS OF

GEOTECHNICAL TEST - ADDITIONAL FILL OR SOIL STABILIZATION

MAY BE REQUIRED

SOIL STABILIZATION

         

FINAL CALCULATIONS MAY DIFFER BASED ON RESULTS OF

GEOTECHNICAL TEST ADDITIONAL STABILIZATION MAY BE

REQUIRED

SEWER LINE EXTENTION

         

ADDITIONAL QUANTITIES MAY BE REQUIRED DEPENDING ON FINAL

SITE PLAN AND LOCATION OF UTILITIES

WATER LINE EXTENTION

         

ADDITIONAL QUANTITIES MAY BE REQUIRED DEPENDING ON FINAL









B-1 - Page 3 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












SITE PLAN AND LOCATION OF UTILITIES

SIDEWALKS

       

ADDITIONAL SIDEWALK MAY BE REQUIRED PENDING FINAL DETERMINATION BY ARC,
GOVERNING BODIES AND SITE LAYOUT

HVAC

ADDITIONAL CAPACITY MAY BE REQUIRED PER FINAL OFFICE LAYOUT, BUYER’S EQUIPMENT
HEAT LOAD AND MECHANICAL ENGINEERS FINAL RECOMMENDATIONS

OVERHEAD WATER LINES

ADDITIONAL QUANTITIES MAY BE REQUIRED PER BUYER’S FINAL REQUIREMENTS

INTERIOR FINISH

$273,675 ALLOWANCE HAS BEEN INCLUDED FOR 13,800 SF OF INTERIOR OFFICE FINISH. TO
INCLUDE DRYWALL, ACOUSTICAL CEILING GRID & TILES, FLOORING, BREAK ROOM
CABINITRY, INTERIOR PAINT, DOORS, FRAMES & HARDWARE, TOILET PARTITIONS &
ACCESSORIES, AND MINI-BLINDS. ALLOWANCE IS BASED ON SELLER’S STANDARD FINISHES
AND INFORMATION PROVIDED BY BUYER TO SELLER.  ADDITIONAL COST MAY BE INCURRED
SHOULD SCOPE OF WORK CHANGE.

LABORATORY CABINETRY

         

$58,500 ALLOWANCE HAS BEEN INCLUDED FOR LABORATORY CABINETRY

LOBBY UPGRADE

$3,000 ALLOWANCE HAS BEEN INCLUDED FOR UPGRADED TILE FLOOR

EXTERIOR UPGRADE                 

$40,000 ALLOWANCE HAS BEEN INCLUDED FOR EXTERIOR UPGRADE

EXTERIOR POLE LIGHTS

            ADDITIONAL POLE LIGHTS MAY BE REQUIRED PENDING FINAL DETERMINATION
BY ARC AND SITE LAYOUT

UNDERGROUND ELECTRICAL   

200 LF HAS BEEN INCLUDED. ADDITIONAL QUANTITIES MAY BE REQUIRED PENDING FINAL
SITE LAYOUT AND PLACEMENT OF CENTER POINT ENERGY POWER POLE




PROJECT DESCRIPTION:




If there is a difference between the final drawings and these Outline
Specifications, these Outline Specifications shall govern unless those
differences have been authorized through a Buyer Approved Change Order, with
Buyer paying all related Change Costs. 




GENERAL REQUIREMENTS




1.

Seller will provide all required building permits, including state highway
driveway permits and water and sewer tap permits (where applicable).  Sewer
impact fees and water assessment fees are included.




2.

Seller will provide all architectural and design engineering for initial plans
and one customer review change (i.e., Design/Construction Scope Change as
provided in Paragraph 1(b) of Exhibit C), all blueprinting, one set of complete
drawings for review and approval by Buyer.  Seller will also provide: (i) a
professional, Full Time On-Site Project Supervisor, job trailer where required,
jobsite telephone and toilet, temporary power for site, final cleaning of site
and facility, and all required Builder’s Risk insurance, professional insurance
and a minimum $5,000,000 in Liability Insurance, and (ii) a Category 1-Condition
II survey, and topographic survey, foundation form survey, as-built survey
environmental report, Geo-Technical report.  A detailed explanation of these
clause (ii) items is as follows:  




a).  Property Survey- Seller will obtain a Land survey by a state licensed
surveyor with a metes and bounds description to identify the Land to be
developed and the location of any easements or encumbrances to the Land.

b).  Topographical survey- Seller will obtain a survey of sufficient grade
elevations to design a drainage plan by a state licensed engineer, including the
location of all utilities and the elevations of any utility flow lines.

c).  Phase One Environmental Site Assessment - Seller will obtain a Phase I
Environmental Site Assessment, which includes a review of the chain of ownership
to substantiate history of Land usage and to identify the potential liability of
environmental concerns.

d).  Geotechnical Soils Report- Seller will obtain a soils reports to evaluate
the Land’s subsurface and groundwater conditions, which is required for an
engineer to design the structural slab and other structural features of the
building.




Hidden Obstructions:  Should conditions or obstructions encountered below the
surface of the ground require









B-1 - Page 4 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












additional work not indicated on the drawings or in this Exhibit, the additional
costs required because of these conditions or obstructions shall be added to the
Contract as Change Work and added Change Costs. 




SITEWORK




1.

Strip the construction site of all trees and vegetation and will remove debris
from the site. 

 

2.

Construct a building pad using select fill dirt to raise the finished floor of
the building at least 1’ above existing grade for this grade level building
after a topographic study of the site is completed, the required amount of
select fill may change.




3.

Soil stabilization is achieved by using a 8” layer of 6% lime or cement beneath
all paving areas and building foundation. 




4.

Provide a 1 ½” water meter tap, and a 4” sewer line tap.




5.

Site drainage will be implemented by a drainage plan approved by the Flood
Control District and/or all governing bodies. 




6.

Landscaping is a requirement of the local jurisdiction.  A landscaping allowance
has been estimated in order to comply with these requirements.  The installation
of a landscape water meter is included in the Landscaping Allowance.




7.

All parking spaces are striped.  All ADA accessibility routes are painted, and
handicapped signs to meet ADA requirements are included.




·

Seller has assumed to import 3.5’ of select fill to construct a building pad to
1’-0 above natural grade and Seller will balance, cut, and fill for exterior
paving grades to accommodate a grade level building.

·

Seller has assumed all excess dirt excavations to be removed from the site.

·

Seller included a proof rolled sub-grade for all paving areas. Any major soft
spots discovered, will be excavated and replaced at additional cost.

·

Seller has included a 6” slab on grade. Soil stabilization has been included for
the building pad.

·

Seller has included 8” of lime stabilization at a rate of 25 pounds per cubic
yard for the building foundation and all exterior paving areas.

·

Seller has assumed a gravity flow storm sewer.

·

Seller has assumed a certain design for the storm system based on our experience
and historical data. However, this is subject to change, pending final
engineered design approved by Harris County.

·

Seller included connecting the roof downspouts to the storm system.




CONCRETE WORK




General Concrete specifications: All concrete shall be 5 sack mix, u.n.o.,
minimum 3000 psi u.n.o (as certified by field testing and structural standards
reviewed by independent laboratory testing), cement to by Type I Portland per
ASTM Standard C-50, sand and gravel to conform to ASTM standard C-33.  Concrete
for footings shall be a minimum of 3000 psi measured at 28 days curing time (as
certified by independent laboratory testing).




1.

All foundations shall measure 6” thick reinforced with No. 4 rebar on 15”
centers using 5 1/2-sack mix concrete with a 3,000 psi rating, with drilled
footings to a depth of at least (per engineering) 12’.




2.

All concrete auto parking areas shall measure 5” thick reinforced with No. 3
rebar on 15” centers using 5-sack mix concrete with a 3,000 psi rating.   All
concrete driveways are built to heavy-duty standards and shall meet all
applicable codes.




3.

All city sidewalks shall be 4’ wide and 4” thick, reinforced with No. 3 rebar on
15” O.C. All private sidewalks shall be 5’ wide and 4” thick, reinforced with
No. 3 rebar on 15” O.C.




4.

All tilt wall panels will measure at least 5.5” thick (or per engineering
standards) reinforced with No. 4 rebar on 12” centers using No. 5 ½ sack mix
concrete with a 3000 psi rating.




·

We have assumed reinforcing steel as follows:









B-1 - Page 5 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












a.

Sand cushion for fine grading

b.

Vapor barrier

c.

Bell-bottom piers to a depth of 12’-0, with pier caps

·

All four sides of building are Load Bearing Concrete Tilt wall.

·

Included 3/ea horizontal tiltwall reveals at 3”wide.

·

Seller assumed tiltwall panels are spanning from pier cap to pier cap.




CABINETRY




Standard kitchens are included with 8’ of upper and lower cabinetry, and one
double bowl stainless steel sink.  There will be two appliance outlets provided
at the counter top level.




DOORS AND HARDWARE




All over-head doors are steel. Standard glass storefront entrances are 10’ x
10’. All interior doors are 9’ Raco-type metal framed solid core doors with
lever handles.  All executive offices have locksets.  All exterior personnel
doors are all metal with mortise locksets and lever handles.  Office windows
generally number one per office and are bronze, blue or gray tinted for thermal
efficiency.




INTERIOR BUILD OUT




Seller has included 13,800 sf of Sellers Standard Office Finish-out. All office
areas shall have a ceiling height of 9'.  Build-out can be in any design desired
utilizing 5/8” sheetrock construction and metal studs.  All walls shall be
painted with two coats of latex paint, and shall have a 4” rubber cove base. 
Ceilings will be 2' x 2' acoustical lay-in tiles.  Floor covering can be a
choice of commercial grade carpet and/or vinyl tile up to 30% of total area in
any mix. The office area will be illuminated with 2' x 4' fluorescent lay-in
office lighting fixtures.  A 3" telephone conduit, underground, as well as, a
telephone board is included. Telephone and data systems are Buyer specific items
and will be the Buyer’s option to install its desired system.  Shop offices
utilize a drop ceiling, with the same build out standards as listed above.




INTERIOR FINISH WORK:




General Description: Finished areas to be constructed in accordance with our
standard construction details as specified below:




Interior Partitions: 9’ – 0” high, under grid unless otherwise noted. Wallboard
shall be standard 5/8” gypsum board taped, floated.  Fire-rated board shall be
type “C” or “X”.




Interior doors and frames:  All doors shall be 9’ RACO Prestige Classic, or
equal, pre-finished aluminum door frames with a Duralag coating, with the door
leaf being 1 ¾” thick solid core Type 1, Density C, Class 1, with plastic
laminate-faced with hardwood styles and rails.




Insulation: Thermal insulation shall be R-11 (minimum), 3” above all ceilings,
and in all exterior walls.  Sound Attenuation shall be 3” batts insulation or
equivalent and in all four executive offices, conference rooms, restrooms and
break room walls.




Metal studs: shall be roll formed channel type, 25 gauge galvanized steel,
spaced not more than 24” o.c. One row of horizontal bridging will be installed
for walls higher than 10’ at 10’ intervals unless not required by engineering.




Office build-out with gypsum drywall partitions 9’ high painted finish (flat or
eggshell at Buyer’s request. - Type of paint to be reviewed by Buyer), 3’ by 9’
solid core doors, 2’ X 2’ acoustical ceiling, carpet or VCT flooring with 4”
rubber cove base.




Carpet to be Philadelphia Brand, manufactured by Shaw Industries or equivalent,
and be a minimum of 28 oz level loop or cut pile.




Millwork: Break room will include upper and lower plastic laminate cabinetry.  
All fixtures will be ADA/TAS compliant.




·

Seller has included the following items;









B-1 - Page 6 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












a.

Fire extinguishers and cabinets

b.

Exterior glass & hollow metal doors as required by fire code.




Glass and Aluminum Storefront Materials:  




Framing materials shall be nominal 1 ¾” by 4” framing system.  Finish shall be
AAM12022A31, clear anodized.   If bronze finish is selected, it shall be
AAM12C22A42/44, dark bronze anodized.  Other finishes are available as an
option.




Entrance doors shall be medium style 1 ¾” thick x 2 1/8” extruded anodized
aluminum frames (finish type A-1 R-1) and with stainless steel offset hinges top
and bottom complete with 4” extruded aluminum threshold, gray foam synthetic
weather strip.  Each exit door to be furnished with handle, or push bar where
required by code (ADA compliant), lock and surface mounted closer (Yale A054 or
similar).  If double acting doors are specified, closers will be concealed
overhead type, Jackson or similar.




Glazing shall be 1” thick insulated glass units (1/4” polished plate glass, ½”
air space and ¼” polished plate glass) installed water tight with neoprene or
vinyl gaskets all sides.  Tempered glass shall be furnished.




Framing Color: Anodized Aluminum, brushed finish

Glass Color: Green with medium mirror finish







STRUCTURAL STEEL BUILDING




1.

Frame & Roof- All structural steel framed buildings shall have a wind load
rating of at least 110 mph. The roof unit shall be a mechanically attached 50
millimeter membrane roof system over 2.1” ISO. All roof units shall include
appropriate downspouts and other drainage required by engineering. All welding
shall be in accordance with the American Welding Society.  All roof units
include a manufacturer’s 15 year “material only” warranty. 




2.

Personnel Doors- shall be 1 ¾” thick, 20-gauge steel with frames, 3’ x 7’ with
all-weather threshold and weather stripping, and will include mortise locksets
with ADA Compliant lever handles.




PLUMBING




All materials and workmanship shall be in full accordance with National Plumbing
Code and all applicable local codes, including the Americans with Disabilities
Act of 1990.  All fixtures to have cut-off valves at each fixture and easily
accessible unions for convenient removal.  Water lines under concrete to be type
K copper, continuous lengths; overhead water lines to be type M copper or
schedule 40 galvanized steel (no black or plastic pipe to be used). Waste lines
to slope not less than 1/8” per foot and to code-approved materials.  Dissimilar
metals to be connected with dielectric unions or couplings.  Air chambers 18”
shall be provided in sufficient quantities to eliminate water hammer effects
from system.  Lavatories and sink to be furnished with aerators and double
valves on 4” centers with pop-up assemblies for lavatories.




HVAC




HVAC to be furnished in full accordance with local codes and with complete air
distribution system.  It shall be of American Standard, Carrier or equal split
system and include the following: insulated duct board trunk lines, dampers,
premium aluminum supply-air registers and return air grilles of type designed
for air conditioning, combination cooling and heating thermostat with automatic
or manual blower control, electric air handlers, electrical strip heaters,
compressors and condensing units on outside pre-cast equipment slab, evaporator
cooling units located as indicated below, necessary refrigerant lines and
primary and auxiliary condensate drain lines, and low voltage control wiring.




Wiring to be per National Electric Code.  All refrigerant lines between
condensing unit and cooling coil to be copper tubing.  Suction lines and first
18’ of condensate lines to be insulated with 3/8” cellular rubber insulation. 
Entire system except for filter, belt or circuit breaker maintenance, has
warranty for one year for service during regular working hours, and units carry
factory warranty for four additional years on the compressor or chiller unit. 
Hallway ceilings and under-door airflow will normally be used for return air.




1.

All air conditioning and electric heating shall include programmable thermostats
and all necessary related









B-1 - Page 7 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












ductwork.




·

Included 55 tons of HVAC for the office area. 1-ton per 275 sf.

·

Included 1 ton of HVAC for the computer room. 1-ton per 275 sf. 




ELECTRICAL




All electrical work will be installed in full accordance with the National
Electric Code and other applicable local codes.  All exposed conduits shall be
installed parallel or perpendicular to building structure, and all wire #6 and
larger shall be stranded (no wire smaller than #12 shall be used except for
control circuits). Exposed conduit above ground shall be rigid galvanized. 
Mains or feeders shall be furnished in continuous lengths without joints or
splices.




Service: Shall be underground, terminating at the building with a panel box.




Special Note:  1) Power Company charges for service are not included and will be
paid for by Buyer.  2) Service has been bid with panels and transformers needed
to run the office, laboratory, and manufacturing areas. Additional loads for the
Buyer’s equipment have not been calculated.  All remaining amperage shall be
left in the wireway for distribution by others.  Any additional electrical
hookups needed to provide power to the Buyer’s equipment will be at the Buyer’s
expense as Change Work.




·

480 volt 3 phase 600 amps. Seller is supplying the bus duct weather-head only to
accept the service and power poles provided by Center Point Energy via
underground connection.

·

Domestic lighting and power for office

·

Included boxes and pull strings only for voice and data. 

·

Emergency exit lighting.

·

Flows and tampers only for fire alarm minimum code requirements.

·

Included (2) Parallel 4” conduit’s only, for phone lines.




EXCLUSIONS:




Unless otherwise noted (and without limitation of the exclusion of all items not
specifically included in the foregoing), the following items are excluded from
the Facility and these Outline Specifications*:




1.

M.U.D. Impact fees

2.

Fire Alarm system

3.

Security System

4.

Any offsite work, (including offsite utility work for electrical service, gas,
sanitary or storm).

5.

Steel Spray-on Fire Proofing

6.

Lightning protection

7.

No Additional Fill Material for New Paving Areas. (We have assumed a balanced
cut and fill).

8.

Road Bores

9.

Sanitary Sewer Lift Station

10.

Storm Water Lift Station

11.

Additional Power Poles for electric service to the site.

12.

Fire protection System

13.

Fire Water Line

14.

Sprinkler Tap Fee

15.

Backflow Preventor for fire lines

16.

Furniture, Fixtures, and Equipment

17.

Appliances

18.

Any CMU block work

19.

Showers

20.

Gas Piping

21.

On-Site Detention

22.

Any Additional Cost From Center Point Energy for  Power Pole Installation




*This is not a warranty or guarantee that no such excluded items may be required
or desired, and if required or desired will be added as Change Work and Change
Costs per appropriate Change Order.















B-1 - Page 8 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)























B-1 - Page 9 of 8













BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ___

_____

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












EXHIBIT B-2




SITE PLAN







[exhibit10oneem002.gif] [exhibit10oneem002.gif]
























B-2 - Page 1 of 1
















BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________

JAP\403752-5

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












EXHIBIT C

ADDITIONAL PROVISIONS REGARDING

DESIGN AND CONSTRUCTION OF THE FACILITY




1.

THE FACILITY  




Upon Seller’s acquiring title to the Property, Seller agrees to build thereon,
at Seller’s expense, the Facility described in the Contract and Exhibits
thereto, subject to Buyer responsibility for Change Costs and Buyer Delay (as
these terms are defined below).  The following additional terms apply to
Seller’s construction of the Facility:




(a)

Buyer Acceptance of Property and Outline Specifications.  Buyer has examined and
accepts the Property and the Outline Specifications, and each appurtenance
thereto, and agrees to accept the Property and Facility upon Substantial
Completion (as defined elsewhere in the Contract), subject only to Buyer’s
rights to approve the condition of title and a Survey pursuant to Paragraph 5 of
the Contract,  Buyer’s right to approve a Phase One ESA pursuant to Paragraph 12
of the Contract, Seller’s completion of any Punch List Items as provided in
Paragraph 6.E of the Contract, Seller’s Warranty as provided in Paragraph 6.F of
the Contract, and Seller’s delivery of the deed and other closing documents
required by the Contract.




(b)

Preparation and Approval of Final Construction Documents.  Seller will provide,
at Seller’s expense, copies of final detailed construction drawings and
specifications for the Facility (the “Construction Documents”) to Buyer for its
review prior to commencing construction, with Seller to use its best reasonable
efforts to have such initial Construction Documents conform to the Outline
Specifications (still, however, subject to Buyer’s review to verify such
compliance).  Buyer may object only to non-compliance of the Construction
Documents with specific requirements of the Outline Specifications attached
hereto, or non-compliance of the Construction Documents with applicable laws or
regulations.  Buyer shall make appropriate detailed objections to the
Construction Documents to Seller in writing within seven (7) business days after
receipt thereof.  Seller may at its discretion defer proposed changes in the
design or components of the Facility (“Design/Construction Scope Changes”) until
after the approval of the Final Construction Documents (then to be requested and
considered as Change Orders) if Seller considers that the process of restarting
or revising the Construction Documents will result in inordinate delay.  If
Buyer requests and Seller considers any Design/Construction Scope Changes
submitted by Buyer prior to finalizing Construction Documents, all delay
associated therewith (whether or not approved) shall be Buyer Delay for all
purposes hereof.  If any Design/Construction Scope Changes are approved by
Seller during the process of preparing or finalizing the initial Construction
Documents or at any time thereafter, the design cost only for modifying or
adding to the Construction Documents to accommodate such Design/Construction
Scope Changes shall be borne by Seller only for the first time (one time only)
that Buyer submits any one or simultaneously submitted group of
Design/Construction Scope Changes that Seller approves (Buyer paying all other
Change Costs associated with such changes other than such re-design cost), but
after one such Design/Construction Scope Change (or simultaneously submitted
group of Design/Construction Scope Changes) all further plans modification
expenses will be borne by Buyer as Change Costs.  If Buyer fails to timely make
such written objections to the Construction Documents submitted by Seller, Buyer
shall be deemed to have approved such Construction Documents without change
(including any variance therein from the Outline Specifications).  If Buyer
timely makes such written objections, then Seller shall revise and resubmit to
Buyer for final approval the revised Construction Documents responding to
objections timely and properly made by Buyer.  If Buyer fails to notify Seller
in writing of its final corrections within seven (7) business days of receipt of
the revised Construction Documents, then Buyer shall be conclusively deemed to
have approved such revised Construction Documents.  Should Buyer give timely
notice of any improperly made corrections in the revised Construction Documents
submitted by Seller, then the Construction Documents, conformed to valid
corrections so noted by Buyer, shall be deemed approved by Buyer without further
submittal thereof to Buyer and Seller may commence the permitting process and
construction thereof.  Should Seller elect to resubmit the Construction
Documents to Buyer on any further occasions, Buyer shall note its corrections in
writing to Seller within five (5) business days of Seller’s provision of the
revised set of Construction Documents or Buyer will be deemed to have approved
the revised Construction Documents so submitted.  The final Construction
Documents approved or deemed approved by Buyer hereunder, as subsequently
amended by written Change Orders (if any) approved in writing by Seller and
Buyer, are herein called the “Final Construction Documents.”  The Final
Construction Documents will be prepared by an architect or engineer licensed in
the State of Texas and required by Seller’s contract with such architect to
maintain errors and omissions insurance of $1,000,000, which contract will
require the maintenance of such insurance for a period of at least one year from
the date of completion of the architect’s or engineer’s work pursuant to such
contract.




(c)

Cost of Original Plans Included.  The costs of preparation of Construction
Documents as









C - Page 1 of 3
















BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________




JAP\403752-6

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












required by municipal or governing authority are included in Seller’s cost, but
only as to the improvements and fixtures as contemplated in the Outline
Specifications and the one set of Design/Construction Scope Changes as permitted
by paragraph (b) (costs related to any modifications to the Facility to add to,
modify or subtract from those improvements and fixtures shown in the Outline
Specifications, other than such one customer review change, are Buyer’s cost as
Change Costs).  




(d)

Construction; Buyer Delay.  Seller shall begin construction of the described
Facility within the time specified in Paragraph 6D of the Contract.  Seller
shall cause contractors of its choice to construct the Facility in substantial
accordance with the Final Construction Documents.  Subject to the Early
Installations allowed in Paragraph 6.H of the Contract, Buyer may not move into
or begin to fixturize or perform any construction in or upon the Property until
after Substantial Completion of the Facility by Seller and completion of
Closing.  Delay in the Substantial Completion of the Facility as the probable
result of any of the following constitutes “Buyer Delay”: (i) any failure by
Buyer to timely approve or approve with noted comments and changes the
Construction Documents or any revision to any such documents, (ii) any Change
Request by Buyer, and the implementation of any approved Change Order, (iii) the
fact that any change in materials required by Buyer (including, without
limitation, specifications provided for Allowance or undesignated items) require
special fabrication or ordering from out-of-town suppliers require a lead time
to obtain that is not in keeping with Seller’s construction schedule, (iv) any
interference or other act or omission of Buyer, its agents or employees,
including any violation of the provisions of the Contract or any delay in giving
authorizations or approvals pursuant to the Contract or any exhibit thereto,
that delays Seller’s prosecution of the Facility, or (v) any other event
expressly identified as Buyer Delay under any provision of the Contract or any
exhibit thereto.  The occurrence of more than 45 days of Buyer Delay is
unacceptable, and each additional day of Buyer Delay will result in increase of
the Sales Price by a factor calculated by multiplying the Wall Street Journal
quoted Prime Rate existing as of the date of Seller’s purchase of the Property,
plus two percent, times the Sales Price under the Contract, and dividing by 365.
 The occurrence of more than 90 days of Buyer Delay will be considered a default
by Buyer under the Contract, which shall allow Seller to exercise its remedies
under Paragraph 11. of the Contract.  Any state of facts not arising from a
Change Request by Buyer, but which gives rise to a change referred to in the
definition of Change Costs and entitles Seller to a Change Order to accommodate
such necessary change (such as discovery of unanticipated site conditions) as
per Paragraph 2(d), below, will be considered force majeure but not Buyer Delay.




2.

CHANGE ORDERS




In regard to Seller’s construction of the Facility, if Buyer desires that a
change be made to the Outline Specifications or preliminary Construction
Documents or Final Construction Documents, Buyer shall request such change in
writing (a “Change Request”) and such change (as well as changes required by law
or unanticipated site conditions) shall be governed by the following provisions:




(a)

Approval as Change Order.  Seller shall be reasonable in approving Change
Requests, but no Change Request will be deemed a “Change Order” until approved
and signed by Seller’s authorized representative. If any Change Request requires
changes that will delay the Substantial Completion of the Facility, Seller may
condition its approval of such Change Order on Buyer’s written acknowledgement
that the number of days of such delay specified by Seller will constitute “Buyer
Delay” for purposes of establishing Substantial Completion under the Contract.
 A “Change Order” is the formal written change order prepared by Seller and
delivered to Buyer in response to Buyer’s Change Request (or other condition
requiring a Change Order by the terms of the Contract or any exhibit thereto,
such as discovery of unanticipated site conditions), containing the final
changes in the Final Construction Documents and establishing a cost for such
Change Work, which is signed by Seller and accepted in writing by Buyer.  Work
or items added to the Facility by Change Order is herein collectively referred
to as “Change Work”).  As stated above, the Change Order may include a condition
that Buyer acknowledge the Buyer Delay that will result from such Change Order,
as established by Seller, as a condition to Seller’s approval. Upon receipt of a
Change Request (or discovery of a condition requiring a Change Order by the
terms of the Contract or any exhibit thereto, such as discovery of unanticipated
site conditions), Seller may discontinue all work that may be affected, and the
time to consider such Change Request during such discontinuance shall, whether
or not the change is ultimately approved by Buyer or Seller, be “Buyer Delay”;
provided, however, that if Seller does not approve or disapprove such Change
Request in writing within 10 days after receipt of Buyer’s Change Request then
any additional time taken by Seller to evaluate a Change Request (including
discontinuance of Work during such excess period taken by Seller to evaluate the
Change Request) (a “Seller Response Delay”) shall not be considered Buyer Delay.




(b)

Change Costs. Buyer shall pay all costs and expenses relating to any Change
Request and the resulting change in construction, including, without limitation,
costs of architectural design, revisions to the Final









C - Page 2 of 3
















BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________




JAP\403752-6

(From 403592-1\July 06 FORM)




--------------------------------------------------------------------------------




EARNEST MONEY CONTRACT FOR DESIGN/BUILD PROJECT

(2.274 Acres, North Course Drive, Houston, Texas)












Construction Documents, costs required to be paid to any contractor for idle
time or time during which construction must be suspended pending documentation
of such change, added costs of additional or substituted materials, added costs
of labor (including demobilization, remobilization, contractor overhead, general
conditions and profit), costs of removing or modifying other work, additional
permitting costs, if any, and additional costs of equipment rental and the like
(collectively, but excluding such costs and expenses relating to any Change
Request for any period during which there is a Seller Response Delay, the
“Change Costs”).




(c)

Payment of Change Costs.  Buyer agrees to pay one-half (1/2) of the Change Cost
of each approved Change Order in advance of Seller’s institution of such change,
within ten (10) days after Seller’s itemization of the Change Costs, and the
balance upon completion of the work involved in such Change Order.   Such Change
Costs shall be reflected as a corresponding increase in the Sales Price.  If
Buyer fails to make such payment, Seller shall be entitled to deem the proposed
Change Order void (whether or not the same had been approved by Seller) and
proceed with construction without such change.   




(d)

Change Orders Incorporated.  Change Orders (issued by Seller and timely approved
by Buyer hereunder) are incorporated by reference into the Contract when and as
approved.  Seller will not proceed with work pursuant to a Change Order without
written acceptance of the Change Order from Buyer; provided, however, that Buyer
must not unreasonably withhold or delay its approval of a Change Order arising
from site conditions not actually known to Seller and not normally anticipated
on a typical site, or other conditions of the job not normally encountered and
not actually known to Seller, requiring Change Costs that do not result from
Buyer’s Change Request.







W:\014000-014999\014713\01\Contract Docs\Build-to-Suit to Sell EMK
(CytoGenix).10.25.06.v6.doc












C - Page 3 of 3
















BUYER’S REPRESENTATIVE’S INITIALS: ________

 

SELLER’S REPRESENTATTIVE’S INITIALS: ________




JAP\403752-6

(From 403592-1\July 06 FORM)


